 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   JANEY SALGADO,                                      Case No.: 21cv600-MMA (NLS)
12                                      Plaintiff,       ORDER GRANTING EX PARTE
     v.                                                  APPLICATION TO EXCUSE
13
                                                         DEFENDANT MONTES FROM
14   JON QUICK; RICHARD MONTES; and                      APPEARING AT EARLY NEUTRAL
     DOES 1 through 50, inclusive,                       EVALUATION CONFERENCE
15
                                      Defendants.
16                                                       [ECF No. 10]
17
           Before the Court is Defendants’ ex parte motion to excuse the appearance of
18
     Defendant Richard Montes from the Early Neutral Evaluation Conference (“ENE”), set
19
     for July 14, 2021. ECF No. 10. Defendants state that Montes was not the acting warden
20
     during the timeframe at issue in the Complaint and it is the California Department of
21
     Corrections and Rehabilitation that has authority to settle the case. Id. at 1. Accordingly,
22
     Defendants request that his appearance be excused at the ENE. Id. Plaintiff does not
23
     object to the request. Id.
24
           //
25
           //
26
           //
27
           //
28

                                                     1
                                                                                21cv600-MMA (NLS)
 1         Good Cause appearing, the Court GRANTS the motion. Defendant Richard
 2   Montes is excused from personally appearing at the ENE.
 3         IT IS SO ORDERED.
 4
     Dated: July 2, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
                                                                      21cv600-MMA (NLS)
